[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case came before the court as a hearing in damages.
The plaintiff alleges that he was injured when a firework, thrown by the defendant, exploded near his face. In his amendment to the complaint dated August 20, 1996, he seeks monetary and punitive damages.
After the hearing, the court awards damages to the plaintiff in accordance with General Statutes §§ 52-225a, 52-572h (a) and (f). For economic damages, the court awards $7713.03. This represents the total special damages appearing on plaintiff's financial affidavit less $875 shown for future service for CT Page 6002 replacement of extracted upper molar. Included in this figure is $3396 for lost wages.
Noneconomic damages are awarded as follows:
1. For extreme mental and emotional suffering, both to date and to the future, $8500. No finding is necessary under General Statutes § 52-572h (a) 3 and (a) 4.
Total damages are found to be sixteen thousand two hundred thirteen dollars and three cents ($16,213.03).
Costs in the amount of four hundred seventy dollars and forty-six cents ($470.46) are also awarded.
The percentage of negligence that proximately caused the injury and losses by the defendant is 100 percent.
The court cannot find that the act of the defendant was intentional, and, therefore, does not award punitive damages or attorney's fees.
Mihalakos, J.